AO 2458 (Rev. 05.’15/2018) Judgment in a Criminal Petty Case (Modit'led) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Alier November 1, 1987}
Adelia OrdanteS_GalveZ CHSC Nlif:lb€f! 3118-1'1'1j-22743-MDD
Charle£ Halliganl?fd§air ` ;

 

Dejémian ’.s'Attorrrey ' n l

NU".-’ il L-') l

REGISTRATION NO. 80268298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Whieh involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number§s[
8: 1325 ILLEGAL ENTRY (Misdemeanor) 1

|:l The defendant has been found not guilty on count(s)
\:l Count(s) dismissed on the motion of the United States. _

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|X] Assessment: $10 REMITTED Fine: NO FINE
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant Shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmeS, restitution, costs, and special assessments
imposed by this judgment are ii.llly paid. If ordered to pay restitution, the defendant Shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Friday, November 16, 2018
Date of Imposition of Sentence

/l//l;tJA/wr W). siler L`/.

HoNoRABLE MITCHELL `D. DEMBIN
UNITED s'rA'rEs MAGISTRATE JUDGE

3:18-mj-22743-MDD

 

